PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,856,694
Issue Date:  08 Dec 2020
Application No. 16/676,854
Filing or 371(c) Date: 7 Nov 2019
Attorney Docket No.   CRESP0115USB 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the Request for Certificate of Correction of Patent under 37 CFR 1.323 filed 13 April 2021, which is being treated as a request under 37 CFR 1.182, to correct  the inventor’s information by way of a Certificate of Correction. 

The petition is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Corrections Branch at (571) 272-4200.

This matter is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET